UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. EDCV 18-01802-AG (SHKx) Date October 25, 2019

 

 

Title Frances Johnson v. Target Corporation

 

Present: The Honorable ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
OF DISMISSAL WITH PREJUDICE

The Court, having been advised that this action has been resolved by a Joint Stipulation
for Dismissal [28], hereby orders this action dismissed WITH PREJUDICE. The Court hereby
orders all proceedings in the case vacated and taken off calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
